Filed 8/24/16 P. v. Newell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C075741

         v.                                                                      (Super. Ct. No. 12F06394)

JEFFERY ALBERT NEWELL,

                   Defendant and Appellant.


         During the summer of 2006, while watching his girlfriend’s three granddaughters,
defendant Jeffery Albert Newell touched two of the girls in a lewd or lascivious manner.
The girls were 7 years old and 10 years old, respectively.1 Defendant was convicted by
jury of four counts of committing a lewd or lascivious act upon a child under the age of




1      Because the girls have the same initials, we refer to them as the 7-year-old victim
and the 10-year-old victim throughout this opinion.


                                                             1
14 years―two such acts committed against each child (Counts 1, 2, 4, and 5).2 The trial
court sentenced him to serve an aggregate determinate term of 12 years in state prison.
       On appeal, defendant contends: (1) his prosecution for the lewd or lascivious
conduct alleged in the counts of conviction was barred by the statute of limitations; (2)
the trial court abused its discretion and violated his constitutional right to due process by
admitting evidence defendant committed other sexual offenses against the 10-year-old
victim “without knowing what the evidence was”; and (3) the trial court erred and further
violated his constitutional rights by giving the jury a version of CALCRIM No. 1191,
regarding the proper use of uncharged sexual offense evidence, that “was flawed because
it failed to identify the uncharged sexual offense and failed to set out the elements of
[that] offense.”
       We affirm. As we explain, defendant’s prosecution for the lewd or lascivious
conduct alleged in Counts 1, 2, 4, and 5 was commenced within the applicable limitations
period. His claim of evidentiary error is forfeited. And while we agree the jury was
provided with a flawed version of CALCRIM No. 1191, the error was harmless.
                                           FACTS
       In 2006, defendant lived with his girlfriend, L.E., in Sacramento. During a week-
long period that summer, while babysitting L.E.’s 3 granddaughters, defendant sexually
abused 2 of the girls, one 7 years old and the other 10 years old.3 The specific details of



2       Defendant was acquitted of 5 additional counts of lewd or lascivious conduct, one
alleged to have been committed against the 7-year-old victim (but 6 years later when she
was 13 years old (Count 3)), and 4 alleged to have been committed against his
girlfriend’s foster son (6 to 8 years before the offenses of conviction were committed
(Counts 6-9)).
3     The third granddaughter was two years old at the time and denied she was ever
abused by defendant.


                                              2
defendant’s crimes are not important to our resolution of this appeal. For our purposes, it
will suffice to state he touched each girl’s breasts and buttocks multiple times while alone
with them during this week-long time period.
       The abuse came to light in 2012, when L.E.’s foster son, A.D., accused defendant
of sexually abusing him between 1998 and 2000.4 A.D. told his foster sister, M.D., who
was one of L.E.’s biological daughters, about this alleged abuse, prompting M.D. to tell
her biological sister, S.C., the 7-year-old and 10-year-old victims’ mother, about A.D.’s
allegations. Concerned about her daughters, S.C. asked them whether defendant had ever
done anything that made them feel uncomfortable. The girls initially looked “puzzled”
and did not reveal anything. Later in the evening, the 7-year-old victim (13 years old at
the time) started to cry and told her mother defendant had touched her inappropriately.
The 10-year-old victim (16 years old at the time) then revealed defendant “did it to her,
too.” S.C. contacted the police the following day.
       The 7-year-old and 10-year-old victims both testified against defendant at trial.
Their testimony concerning the abuse alleged in the counts of conviction was largely
consistent with prior statements the older girl made during a police interview and the
younger girl made during a Special Assault Forensic Evaluation (SAFE) interview, each
conducted in 2012. These interviews were played for the jury. One discrepancy between
the 10-year-old victim’s testimony and her prior statements made during the police
interview was that these prior statements omitted an incident she testified occurred during
the same week defendant babysat her and her sister in the summer of 2006. This




4      A.D. testified to the details of these allegations that formed the basis for Counts 6
through 9. As mentioned, the jury acquitted defendant of these counts. We provide
greater detail as to their content in the discussion portion of the opinion.


                                              3
incident, which will be described in greater detail in the discussion portion of the opinion,
was not disclosed until 2013, after the charges in this case were filed.
         J.Z., a childhood friend of the 10-year-old victim, also testified at trial. She
testified the 10-year-old victim revealed the molestation to her while they were children,
but made her promise not to tell anyone, a promise she kept until interviewed by the
police in connection with this case. The prosecution’s case also included testimony from
an expert in child sexual abuse accommodation syndrome (CSAAS), who explained
certain misconceptions a person might have regarding the behavior of child sexual abuse
victims, e.g., a child victim of sexual abuse would immediately and fully disclose the
abuse rather than delay disclosure and initially provide an incomplete account of that
abuse.
         Defendant testified in his own defense and denied the allegations. L.E. also
testified for the defense. While she initially believed her granddaughters, she changed
her mind after reading the police reports and found what she considered to be
inconsistencies. Various friends and relatives of defendant testified they never observed
any inappropriate behavior and did not believe the allegations. The defense also called
two expert witnesses, one of whom testified about interviewing victims of child abuse,
specifically, factors affecting an interviewer’s ability to determine whether or not a
child’s accusation is true. The other defense expert, a psychologist specializing in sex
offender evaluation and treatment, interviewed defendant and testified he did not meet
the criteria to be diagnosed as a pedophile.




                                                4
                                        DISCUSSION
                                               I
                                     Statute of Limitations
       Defendant contends Counts 1, 2, 4, and 5 were barred by the statute of limitations.
Acknowledging this contention was not raised in the trial court, defendant asserts the
information, on its face, shows the prosecution of these counts was untimely, which
may be raised for the first time on appeal. (See People v. Williams (1999) 21 Cal. 4th
335, 341.) We conclude these counts were brought within the applicable limitations
period.
       The original complaint in this case was filed in October 2012. Defendant was
arraigned on this complaint the same month. In March 2013, the complaint was deemed
an information and defendant was held to answer for the charges. As to Counts 1, 2, 4,
and 5, the information alleged the crimes occurred in 2006. The information also alleged
the victims were “age 7 to 8 years” and “age 10 to 11 years,” respectively.
       Defendant’s argument is based on the premise the six-year limitations period of
Penal Code section 800 applies to these counts.5 However, as the Attorney General
points out, the premise is flawed. The applicable statute of limitations is actually found
in section 801.1, subdivision (a).
       At the time defendant violated section 288, as alleged in Counts 1, 2, 4, and 5,
section 801.1 provided: “(a) Notwithstanding any other limitation of time described in



5       This section provides, with an exception not relevant here, “prosecution for an
offense punishable by imprisonment in the state prison for eight years or more . . . shall
be commenced within six years after commission of the offense.” Lewd or lascivious
conduct committed upon a child under the age of 14 years is punishable by imprisonment
in the state prison for three, six, or eight years. (Pen. Code, § 288, subd. (a).)
Undesignated statutory references are to the Penal Code.


                                               5
this chapter, prosecution for [a number of sex offenses, including violation of section
288], that is alleged to have been committed when the victim was under the age of 18
years, may be commenced any time prior to the victim’s 28th birthday. [¶] (b)
Notwithstanding any other limitation of time described in this chapter, if subdivision (a)
does not apply, prosecution for a felony offense described in [former section 290,
subdivision (a)(2)(A)] shall be commenced within 10 years after commission of the
offense.” (Stats. 2005, ch. 479, § 2, p. 3791, italics added.) At that time, former section
290, subdivision (a)(2)(A), included violation of section 288 as one of the described
offenses. (Stats. 2005, ch. 722, § 3.5, pp. 5888-5902.)6
       Because the phrase “any other limitation of time described in this chapter”
includes the six-year limitations period described in section 800, if either of the extended
limitations periods described in section 801.1 applies to Counts 1, 2, 4, and 5, this
extended period applies notwithstanding the fact the limitations period would otherwise
be six years. The subdivision (b) limitations period applies only “if subdivision (a) does
not apply.” (§ 801.1, subd. (b).) And as the Attorney General correctly observes, the
information alleges facts making applicable the subdivision (a) limitations period.
Specifically, the information alleges sometime in 2006, defendant violated section 288
against two victims who were under the age of 18 years, “7 to 8” and “10 to 11,” which
made them, at the oldest, 15 and 18 years old, and therefore not yet 28 years old, when
the prosecution commenced.




6       The current version of section 801.1 extends the subdivision (a) limitations period
to the victim’s 40th birthday and replaces the subdivision (b) reference to former section
290, subdivision (a)(2)(A), with current section 290, subdivision (c), that also includes
violation of section 288 as a described offense. (§ 801.1; Stats. 2014, ch. 921, § 1.)


                                              6
       Defendant does not dispute any of this. Instead, he argues the Attorney General
may not rely on the limitations period set forth in section 801.1, subdivision (a), because
this provision’s applicability was “never pled and proved by the prosecution.” He is
mistaken. As already explained, the prosecution did plead facts bringing the prosecution
within the limitations period of section 801.1, subdivision (a). Those facts were also
proved at trial. Indeed, defendant does not dispute on appeal the crimes (violations of
section 288) were committed against victims who were under the age of 18 years or that
the prosecution was commenced prior to their 28th birthdays. Defendant cites us to no
authority holding the information must also include citation to the specific statute relied
upon as setting forth the applicable limitations period. Nor does defendant adequately
distinguish People v. Simmons (2012) 210 Cal. App. 4th 778, in which we held the
limitations period set forth in section 801.1, subdivision (a), applied to one of the counts
of conviction despite the fact this provision’s applicability was not specifically pled in the
information or argued at trial. There, as here, this limitations period applied as a matter
of law to undisputed facts alleged in the information. (Id. at pp. 787-788.) “Where, as
here, the evidence is not in dispute and we need not make any factual determinations on
the record before us, we may independently resolve the statute of limitations issue on
appeal.” (People v. Hollie (2010) 180 Cal. App. 4th 1262, 1271 [prosecution was timely
commenced under section 801.1, subdivision (b), even though this provision’s
applicability was raised for the first time on appeal].)
       We also reject defendant’s related argument that principles of due process prevent
the Attorney General from relying on section 801.1, subdivision (a), for the first time on
appeal. A similar argument was rejected in People v. Hollie, supra, 180 Cal. App. 4th
1262. Defendant attempts to distinguish that case by noting the statute of limitations
issue was raised at trial in that case and, therefore, the defendant therein “had notice of




                                              7
the statute of limitations issue.” Defendant ignores the fact the statute of limitations issue
was raised by the defendant in that case, and the prosecution responded, not by raising
section 801.1, but with a tolling argument under section 803, subdivision (g), that the trial
court accepted. (Id. at pp. 1269-1270.) The Court of Appeal held the prosecution was
timely commenced under section 801.1, subdivision (b), despite the fact this provision’s
applicability was raised by the Attorney General for the first time on appeal, because the
record allowed resolution of the issue as a matter of law based on undisputed facts. (Id.
at pp. 1270-1271.) The same reasoning applies here. Because the information filed in
this case apprised defendant of the facts rendering applicable the limitations period set
forth in section 801.1, subdivision (a), and rendering the prosecution timely under that
provision, we conclude defendant was afforded his right to due process.
       We conclude defendant’s prosecution for the lewd or lascivious conduct alleged in
Counts 1, 2, 4, and 5 was commenced within the applicable limitations period, i.e., that
found in section 801.1, subdivision (a).7
                                              II
                      Admission of Other Sexual Offense Evidence
       Defendant also claims the trial court abused its discretion and violated his right to
due process by admitting evidence he committed other sexual offenses against the 10-




7      This conclusion also disposes of defendant’s related claim the evidence was not
sufficient to prove the prosecution was commenced within the six-year limitations period
of section 800. There is no assertion the evidence fell short of proving the prosecution
was commenced within the limitations period of section 801.1, subdivision (a).
Moreover, because the information on its face alleges facts satisfying this provision, and
because defendant did not raise any factual issue as to whether or not the prosecution was
commenced within this limitations period at trial, he has forfeited any such argument on
appeal. (See People v. Simmons, supra, 210 Cal.App.4th at p. 791.)


                                              8
year-old victim “without knowing what the evidence was.” We conclude the claim is
forfeited.
                                             A.
                                  Additional Background
       The prosecution moved in limine to admit evidence of a “final disclosure” made
by the 10-year-old victim in June 2013, after the charges in this case were filed, as
evidence of “another sexual offense or offenses” under Evidence Code section 1108 to
prove defendant’s disposition to commit the charged offenses. During the hearing on the
motion, the trial court stated it was “not sure” what this disclosure was, did not recall
whether it was recounted in the briefing, and asked defense counsel whether she knew
“what the motion was addressing.” Defense counsel responded: “Yes, Your Honor. She
does add additional allegations in that follow-up interview in June. I am prepared to
object and submit. I don’t believe the case falls on my side on this issue.” The trial court
ruled the 10-year-old victim’s disclosure of other sexual offenses committed “within the
time frame generally addressed in the charged offenses” was admissible under Evidence
Code sections 1108 and 352, explaining such other offenses would not be “too old or too
remote,” nor would they be “different in character such that the risk of prejudice is so
great that it would overshadow the charged offenses.”
       At trial, the 10-year-old victim testified that, at some point during the week
defendant watched her and her sister in the summer of 2006, while he was naked and
watching a pornographic movie, he had her and the 7-year-old victim remove their
clothes, touched the 10-year-old victim’s breasts and vagina, and also asked the 7-year-
old victim to get him some lotion, although she did not recall any lotion being used. The
7-year-old victim testified she remembered defendant showing her the cover of a
pornographic DVD, but did not remember watching the movie, being naked with her




                                              9
sister and defendant while doing so, or witnessing defendant touching her sister’s breasts
or vagina. Defense counsel did not renew her objection to this evidence when it was
offered at trial.
                                                B.
                                           Forfeiture
       “Generally when an in limine ruling that evidence is admissible has been made,
the party seeking exclusion must object at such time as the evidence is actually offered to
preserve the issue for appeal. [Citations.] The reason for this rule is that until the
evidence is actually offered, and the court is aware of its relevance in context, its
probative value, and its potential for prejudice, matters related to the state of the evidence
at the time an objection is made, the court cannot intelligently rule on admissibility.”
(People v. Jennings (1988) 46 Cal. 3d 963, 976, fn. 3.)
       There are two exceptions to this rule of forfeiture. First, where the parties
stipulate or the trial court specifically rules the in limine ruling is binding at trial, the
issue will be preserved for appellate review. (People v. Morris (1991) 53 Cal. 3d 152,
190-191 (Morris), disapproved on another point in People v. Stansbury (1995) 9 Cal. 4th
824, 830, fn. 1.) Neither happened here. Second, where the in limine ruling is
“sufficiently definite and express” to render further objection futile, the issue will also be
preserved for appellate review. (People v. Brown (2003) 31 Cal. 4th 518, 547; Morris,
supra, 53 Cal.3d at pp. 189-190.) The question under this exception is whether the in
limine objection “satisfies the basic requirements of Evidence Code section 353, i.e.: (1)
a specific legal ground for exclusion is advanced and subsequently raised on appeal; (2)
the motion is directed to a particular, identifiable body of evidence; and (3) the motion is
made at a time before or during trial when the trial judge can determine the evidentiary
question in its appropriate context.” (Morris, supra, at p. 190.) If each of these




                                                10
requirements is satisfied, defense counsel would be “justified in concluding that a mere
repetition of the same objection advanced on the motion in limine would serve no useful
purpose.” (Id. at p. 189.)
       Here, the in limine motion was made by the prosecution and sought to admit
evidence of the pornographic movie incident under Evidence Code section 1108. In
response, defense counsel offered a non-specific objection and submitted the matter,
acknowledging she did not believe the objection to be meritorious. On appeal, defendant
challenges the admission of this evidence under Evidence Code sections 1108 and 352,
and as violating his constitutional right to due process. Thus, the specific legal grounds
raised on appeal were not advanced during the in limine hearing. This alone takes the
case outside the exception to the general rule that defendant was required to object at the
time the evidence was actually offered during the trial, i.e., when the 10-year-old victim
testified.
       Moreover, while the prosecution’s motion was directed at an identifiable body
of evidence, as defendant correctly observes, the trial court appeared not to know what
the evidence was when ruling on the motion. This is a problem. (See People v. Holford
(2012) 203 Cal. App. 4th 155, 174 [“nature of discretion requires that the court’s decision
be an informed one”].) But it is a problem defense counsel could have remedied.
Instead, when the trial court asked whether defense counsel knew “what the motion
was addressing,” counsel simply stated the 10-year-old victim made “additional
allegations” of abuse. This would not have indicated to the trial court that these
additional allegations were claimed to be “highly inflammatory” and “more inflammatory
than the . . . charged offenses,” as defendant argues on appeal. Regardless of who was
at fault for the trial court’s inability to properly rule on the objection during the in limine




                                              11
hearing,8 without knowing what the evidence was, the trial court was not in a position
to “determine the evidentiary question in its appropriate context” at that point in time
(Morris, supra, 53 Cal.3d at p. 190), and therefore, a renewed and more specific
objection when the 10-year-old victim actually testified would not have been rendered
futile by the prior ruling.
       Because two of the three conditions set forth in Morris, supra, 53 Cal. 3d 152 for
preserving an issue for appellate review based on an in limine ruling have not been
satisfied, we must conclude the general rule applies, i.e., a specific objection must be
made when the challenged evidence is actually offered at trial. Defendant failed to make
such an objection. The claim is therefore forfeited.
                                             III
                                    Instructional Error
       Defendant further asserts the trial court prejudicially erred and violated his federal
constitutional right to due process by giving the jury a “flawed” version of
CALCRIM No. 1191, regarding the proper use of uncharged sexual offense evidence.
We agree the instruction was flawed, but conclude the error was harmless.
       CALCRIM No. 1191, as given to the jury in this case, provided: “The People
presented evidence that the defendant committed instances of sexual offenses that were
not charged in this case. [¶] You may consider this evidence only if the People have
proved by a preponderance of the evidence that the defendant, in fact, committed the
uncharged sexual offenses. [¶] Proof by a preponderance of the evidence is a different
burden of proof from proof beyond a reasonable doubt. A fact is proved by a



8      The prosecution offered a specific description of the proffered evidence in the
motion, albeit at the end of a lengthy statement of facts, and did not volunteer to repeat
the offer of proof when the trial court revealed it did not recall what the evidence was.


                                             12
preponderance of the evidence if you conclude that it is more likely than not that the fact
is true. [¶] If the People have not met this burden of proof, you must disregard this
evidence entirely. [¶] If you decide that the defendant committed the uncharged sexual
offenses, you may, but are not required to, conclude from that evidence that the defendant
was disposed or inclined to commit sexual offenses, and based on that decision, also
conclude that the defendant was likely to commit the sexual offenses charged here. [¶] If
you conclude that the defendant committed the uncharged offenses, that conclusion is
only one factor to consider along with all the other evidence. It is not sufficient by itself
to prove that the defendant is guilty of the charged offenses. [¶] The People must still
prove the charge beyond a reasonable doubt. [¶] Do not consider this evidence for any
other purpose except for the limited purpose of defendant’s credibility.”
       Defendant argues this instruction “was flawed because it failed to identify the
uncharged sexual offense and failed to set out the elements of [that] offense.” We agree.
As drafted by the Judicial Council, the first two sentences of this instruction provide:
“The People presented evidence that the defendant committed the crime[s] of
__________  that (was/were) not charged in this case.
(This/These) crime[s] (is/are) defined for you in these instructions.” (CALCRIM
No. 1191.) The Bench Notes also state: “The court must also instruct the jury on
elements of the offense or offenses.” (Judicial Council of Cal., Crim. Jury Instns. (2016)
Bench Notes to CALCRIM No. 1191.) The reason is self-evident. If the jury is not
informed what the uncharged sexual offenses are, and what is required to prove they were
committed, the jury is in no position to determine whether or not defendant committed
the offenses.
       Here, rather than describe the uncharged offenses defendant was claimed to have
committed, the instruction given to the jury simply used the phrase “instances of sexual




                                              13
offenses,” leaving the jury to its own devices as to what was required to prove defendant
more likely than not committed such “instances.” This was error. But it was not, as
defendant asserts, error of constitutional dimension. As our colleagues at the Sixth
Appellate District explained in People v. Jandres (2014) 226 Cal. App. 4th 340, rejecting
the argument a similarly flawed version of CALCRIM No. 1191 violated that defendant’s
right to due process by relieving the prosecution of its burden of proof with respect to the
charged offenses: “Propensity was, of course, not an element of any of the charged
crimes. And the instructions specified that the uncharged offense was not sufficient alone
to prove the charged offenses and reminded the jury the People still had the burden to
prove each charge beyond a reasonable doubt. Accordingly, ‘there is no reasonable
likelihood the instruction on uncharged offenses relieved the prosecution of its burden of
proof with respect to the charged offenses.’ [Citation.]” (Id. at p. 359.) That reasoning
applies here as well.
       Applying the prejudicial error standard applicable to state law error set forth in
People v. Watson (1956) 46 Cal. 2d 818, we must determine whether it is “reasonably
probable defendant would have obtained a more favorable outcome” in the absence of the
error (People v. Moye (2009) 47 Cal. 4th 537, 556), i.e., had the version of CALCRIM
No. 1191 given to the jury named and defined the uncharged sexual offenses. We
conclude there is no such probability.
       First, as defendant points out, during the prosecutor’s closing argument, she relied
on several instances of uncharged conduct to argue defendant was disposed to commit the
charged offenses. These instances included the pornographic movie incident, described
above, and also included other instances of conduct testified to by the victims and A.D.
There can be no real doubt each instance relied upon qualified as a “sexual offense”
within the meaning of Evidence Code section 1108. For example, A.D. testified to




                                             14
incidents of sodomy that were not charged. Sodomy is specifically listed in Evidence
Code section 1108, subdivision (d)(1)(A), as a sexual offense. The remaining conduct
easily qualified as lewd or lascivious conduct, also specifically listed in subdivision
(d)(1)(A), and on which the jury was properly instructed in connection with the charged
offenses. Thus, the important question for the jury to resolve with respect to the
uncharged conduct in this case was not whether that conduct, if the jury believed it
occurred, qualified as the commission of a sexual offense within the meaning of Evidence
Code section 1108, but whether the jury believed that uncharged conduct occurred. In
other words, this is not a case where a properly instructed jury reasonably might have
concluded the uncharged conduct occurred, but also concluded that conduct was not a
sexual offense under Evidence Code section 1108, such that it could not be used as
disposition evidence under that provision.
       Second, the evidence supporting the counts of conviction was strong. Far from
being “riddled with inconsistencies,” we concur in the jury’s implied finding the victims
provided credible testimony regarding the counts of conviction. This testimony was
largely corroborated by prior statements the 10-year-old victim provided to the police and
the 7-year-old victim provided to the SAFE interviewer. The 10-year-old victim’s
testimony was also corroborated by the fact she revealed the abuse to her childhood
friend years before the charges in this case were filed. Even L.E., who testified for the
defense, acknowledged her granddaughters had no reason to make up the allegations.
And while defendant challenged their credibility, specifically with respect to their
delayed and incomplete disclosure of the sexual abuse, the prosecution’s CSAAS expert
testified dispelling the notion a victim of child sexual abuse would be expected to
immediately and fully disclose such abuse.




                                             15
       Finally, we are not persuaded by defendant’s reliance on the jury’s acquittal as to
all counts involving A.D. and one of the counts involving the 7-year-old victim. This
does not necessarily indicate the jury found the counts of conviction close. All this
reveals is the jury took its job seriously, carefully considered the evidence presented at
trial, and rendered its verdict as to each separate count.
       We conclude there is no reasonable probability of a more favorable outcome had
the jury been given a version of CALCRIM No. 1191 that named and defined the
uncharged sexual offenses.
                                       DISPOSITION
       The judgment is affirmed.



                                                              /s/
                                                   HOCH, J.



We concur:



        /s/
NICHOLSON, Acting P. J.



       /s/
MURRAY, J.




                                              16